COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-190-CR
 
 
JEFFERSON LANGSTON                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On May 22, 2006, appellant
Jefferson Langston pled guilty to indecency with a child.  See Tex.
Penal Code Ann. ' 21.11
(Vernon 2003).  Pursuant to a plea
agreement, the trial court sentenced him to six years= confinement.  Also on May 22,
2006, the trial court entered its certification of defendant=s right to appeal in accordance with rule 25.2(a)(2).  Tex.
R. App. P. 25.2(a)(2).  The
certification states that appellant=s case Ais a
plea-bargain case, and the defendant has NO right of appeal@ and that appellant Ahas waived the right of appeal.@
Appellant filed a pro se
notice of appeal on June 6, 2006.  On
June 12, 2006, we notified appellant that the certification indicating that he
had no right to appeal and that he had waived his right to appeal had been
filed in this court and that this appeal would be dismissed unless appellant or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(a)(2), 44.3.  Appellant=s response does not show grounds for continuing the appeal.
Therefore, in accordance with
the trial court=s
certification, we dismiss the appeal.  See
Tex. R. App. P. 25.2(a)(2),
43.2(f); Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).
 
PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
July 20, 2006




[1]See Tex.
R. App. P. 47.4.